Citation Nr: 0416082	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left lower leg, muscle group XI, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Residual to a gunshot wound of the left lower leg, muscle 
group XI, the veteran has healed entrance and exit scars with 
some loss of muscle tissue under the scar area resulting in 
tightness in his Achilles tendon and a slight limitation of 
left ankle motion productive of moderate impairment; there is 
no objective evidence of bony, vascular, or neurological 
involvement.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for gunshot wound, left lower leg, muscle group XI, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the veteran filed his claim for an 
increased rating for residuals of a gunshot wound of the 
lower left leg, muscle group XI, in September 2002, after the 
enactment of the VCAA.  The RO's initial unfavorable decision 
was made in November 2002, after the veteran had been 
provided notice of the VCAA provisions in October 2002, in 
accordance with Pelegrini, supra.

In October 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records, to include a release form for VA to 
obtain any identified private records.  The RO also indicated 
that it was still the veteran's responsibility to support his 
claim with appropriate evidence.  The RO specifically advised 
the veteran that all that was needed to substantiate his 
claim for an increased evaluation for his left leg disability 
was a current VA examination.  As such, the veteran was 
informed that he was being scheduled for an examination 
immediately, and, that if he had any additional treatment for 
his disability to inform the RO so that the records may be 
obtained.  The RO also stated that VA treatment records had 
been obtained in support of the veteran's claim.  

In November 2002, the veteran was sent another letter 
informing him that VA treatment records and the report from 
the veteran's October 2002 VA examination had been obtained 
for consideration in connection with his claim.  Following 
the November 2002 rating decision and the veteran's August 
2003 notice of disagreement, the RO sent a letter in August 
2003 to the veteran again advising him of the current 
evidence of record, evidence which VA is responsible for 
obtaining, evidence which VA will make reasonable efforts to 
obtain, and the veteran's responsibilities.  Specifically, 
the veteran was informed that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that such 
disability has gotten worse.  Thereafter, additional VA 
treatment records were obtained and in September 2003, the 
veteran stated that, in regard to the issue on appeal, he had 
no further medical evidence to submit.   

Additionally, in the November 2002 rating decision and the 
September 2003 statement of the case, the veteran was 
informed of the reasons for which his disability rating claim 
had been denied, the evidence the RO had considered in 
denying the claim, and the evidence the veteran still needed 
to submit to substantiate his claim.  The statement of the 
case also advised the veteran of the criteria governing 
muscle group disabilities, as well as a recitation of the 
regulations implementing the VCAA, with citation to the 
relevant portions of the United States Code.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  As such, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical and personnel records, a February 1985 statement from 
Dr. Slovek, outpatient records from the North Platte VA 
Medical Center, dated July 2002 to September 2002, treatment 
reports from the VA Nebraska Western Iowa Health Care System, 
Lincoln Division, dated July 2002 to November 2002, and 
March 1985 and October 2002 VA examination reports are 
associated with the claims file.  The veteran has not 
identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
most recently afforded a VA examination in October 2002.  The 
Board notes that such was conducted by a physician who 
considered factors relevant to the veteran's claim and the 
examination report contains findings pertinent to the 
veteran's muscle group XI disability.  Furthermore, the 
veteran has not identified or submitted any additional 
medical evidence that suggests that his service-connected 
left leg disability has increased in severity or that the 
October 2002 examination is inadequate for rating purposes.  
Thus, the Board concludes that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2003).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran is currently service connected for residuals of a 
gunshot wound to the left lower leg, to include impairment to 
muscle group XI, evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5311.  He contends that he 
experiences pain and difficulties with the wound.  He 
specifically argues for a 20 percent evaluation, arguing that 
he has a through and through wound with an eight inch 
entrance and exit scar, which should be considered a 
moderately severe disability.  The veteran relies on the 
October 2002 VA examination, stating that it revealed two 
wounds on his left lower leg and a moderate amount of 
gastrocnemius tissue loss and muscle tissue deficit.  
Additionally, the veteran works for United Parcel Service 
(UPS) and states that he is worried that he may not be able 
to work much longer because of his leg.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).   

The veteran's gunshot wound of the left lower leg is rated 
under Diagnostic Code 5311, which applies to residuals of 
injury to muscle group XI, namely the posterior and lateral 
crural muscles and the calf muscles.  The function of these 
muscles is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Diagnostic Code 5311 provides for a 10 percent 
disability rating for a moderate disability, a 20 percent 
disability rating for a moderately severe disability, and a 
30 percent disability rating for a severe disability.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The relevant medical evidence of record includes the 
veteran's service medical and personnel records, a February 
1985 statement from Dr. Slovek, outpatient records from the 
North Platte VA Medical Center, dated July 2002 to September 
2002, treatment reports from the VA Nebraska Western Iowa 
Health Care System, Lincoln Division, dated July 2002 to 
November 2002, and March 1985 and October 2002 VA examination 
reports.  

The Board notes that in October 2003 the veteran was afforded 
a VA psychiatric examination in connection with his claim of 
entitlement to service connection for PTSD.  That examination 
report did not contain any physical findings pertinent to the 
appeal before the Board.  Therefore, the veteran is not 
prejudiced by the RO's failure to consider such in connection 
with the veteran's rating claim and the Board will not 
include consideration of that examination in the decision 
herein.  Cf. Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (holding 
that the provisions of 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) were inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration).  

The veteran's service medical records are negative for 
complaints, treatment, or findings pertaining to the 
veteran's gunshot wound.  His service personnel records 
reflect that in August 1968, while serving in the Republic of 
Vietnam, he received a gunshot wound to the lower left leg as 
a result of hostile sniper fire and was slightly wounded.  It 
was recorded that the veteran was not seriously wounded by a 
missile (gunshot wound) to his left leg.  

The February 1985 statement from Dr. Slovak indicates that, 
at that time, the veteran was having difficulty with a left 
Achilles contracture, which was a residual of his left leg 
gunshot wound.  Specifically, Dr. Slovak stated that the 
veteran had some mild residual disability because of the 
Achilles contracture as such was interfering with his 
running.  The veteran did have improvement on stretching 
exercises and no surgery was necessary.

The March 1985 VA examination, with pictures, revealed that, 
subjectively, the veteran was struck in the left calf with a 
rifle bullet, passing through soft tissue.  The wound became 
infected and had to be opened for cleansing and draining.  
The veteran complained that his Achilles tendon felt sore and 
tight, to include aching especially at night.  The aching 
would improve after the veteran had been up and around.  The 
wound itself rarely bothered the veteran, but the ache 
occasionally bothered him.  Upon objective examination, there 
was a narrow healed scar 
12-centimeter long over the left lateral mid-upper calf.  
Posteriorly, at the same level, there was a wider, up to one 
centimeter, 12-centimeter long healed scar.  Neither scar was 
tender or bound down.  The diameters of the right and left 
calves 15 centimeters below the patella were equal at 18 
centimeters.  The veteran could stand on the toes of his left 
foot without difficulty.  He could walk on his heels, but in 
doing so, it appeared that there may be a little less 
dorsiflexion on the left.  The Achilles tendon reflexes were 
equal bilaterally and quite brisk.  The veteran could walk 
with the feet in supination.  The veteran's ankles range of 
motion was recorded as: right plantar flexion as 60 degrees, 
left plantar flexion as 50 degrees, right dorsiflexion as 20 
degrees, and left dorsiflexion as 15 degrees.  The examiner's 
assessment was an old, healed bullet wound and associated 
surgical scars on the left calf.  The examiner noted that the 
bullet must have passed through the gastrocnemius muscle.  
The assessment also included mild tightness of the left 
Achilles tendon, probably associated with the old bullet 
wound to the left gastrocnemius muscle.  

Outpatient records from the North Platte VA Medical Center, 
dated July 2002 to September 2002, reveal that the veteran 
had his first visit to the VA system in July 2002.  At that 
time, the veteran had pain at the site of a gunshot wound and 
bothered him much more in the last month than it had in the 
past.  The diagnosis was gunshot wound to the left 
gastrocnemius area with likely early contracture with 
increase in pain.  September 2002 X-rays of the left tibia 
and fibula revealed no fractures or dislocations.  The cortex 
was intact and no calcifications were within the soft 
tissues.  The radiologist's impression was normal left 
tibia/fibula.  

Treatment reports from the VA Nebraska Western Iowa Health 
Care System, Lincoln Division, dated July 2002 to November 
2002, reveal that in October 2002, the veteran complained of 
ongoing, increasing pain in his left lower leg that seemed to 
be somewhat related to activity and relieved by rest.  
Physical examination showed two well-healed incisions.  All 
neurovascular structures appeared to be intact.  Good motion 
and good strength were observed.  X-rays were reviewed and 
bony structures were within normal limits.  A November 2002 
magnetic resonance imaging (MRI) test of the veteran's left 
leg showed only a little scar tissue.  Specifically, the 
radiologist's impressions were that the findings were 
consistent with subcutaneous tissue scarring of the left leg 
and there was no evidence of peroneus brevis or longus, 
gastrocnemius, or soleus muscle abnormalities.  Also, in 
November 2002, it was noted that the veteran had been off 
work for awhile, but was shortly returning to work. 

At the October 2002 VA examination, the veteran reported that 
after sustaining his gunshot wound, it became infected.  Such 
infection required reopening the wound, debridement of the 
wound with daily irrigations and antibiotics.  It was then 
closed by a secondary surgical procedure.  It was noted that 
as a delivery driver for UPS, the veteran was on his feet 
through extended workdays.  The veteran stated that he had 
constant daily pain, rated as a 4 to a 6, on a scale of 10.  
He also complained of stiffness, nocturnal cramps, and lack 
of endurance in his left calf muscle.  He indicated that 
changes in cold weather and over-usage can precipitate an 
aggravation in the level of his symptoms, but did not 
identify any alleviating factors.  The veteran stated that 
when he was most symptomatic during a weekly flare-up, he had 
an approximate 20 percent increase in his limitation of 
motion and 20 to 25 percent increase in functional 
impairment.  He denied taking any specific medications for 
treatment.  

In October 2002 it was noted that the injury was due to a 
projectile from enemy combat fire.  The injury affected 
muscle group XI.  All the injury was of a soft tissue nature.  
There were no bony, vascular, or neurological damages.  The 
veteran did sustain a post-operative wound infection that 
required secondary closure after debridement.

Physical examination in October 2002 revealed two wounds on 
his left lower leg.  The entrance wound measured 14 
centimeters in length, flat, and spread to one and a half 
centimeters.  The exit wound was 12 centimeters in length, 
flat, and spread to two and a half centimeters.  Underneath 
the exit wound, there was a moderate amount of gastrocnemius 
tissue loss and under the entrance wound, there was a mild 
amount of gastrocnemius tissue loss.  There were no adhesions 
to underlying tissues and no apparent tendon damage.  There 
was no apparent bone, joint, or nerve damage.  Muscle 
strength was rated as 4+4+.  Although the left dorsiflexion 
of the foot was noted as mildly limited, the veteran still 
achieved a full 30 degree dorsiflexion on the left and a 45 
degree dorsiflexion on the right.  There was no evidence of 
muscle herniation and no apparent loss of muscle function.  
The examiner noted that the September 2002 radiograph of the 
lower left leg revealed normal tibia and fibula.  The 
examiner also observed that pain, weakness, excess 
fatigability, lack of endurance, and evidence of 
incoordination were not present.  

The examiner diagnosed the following: (1) gunshot wound of 
the lower left leg, residuals of muscle group XI loss, combat 
duty related; (2) entrance wound scar, secondary to the 
gunshot wound, combat duty related, mild disfigurement; and 
(3) exit wound scar, secondary to the gunshot wound, combat 
duty related, mild disfigurement.

Based on the above, the preponderance of the evidence is 
against an increased evaluation for the veteran's left lower 
leg disability.  The Board acknowledges that veteran has a 
through and through wound from a single bullet, see 
38 C.F.R. § 4.56(b), warranting consideration of a rating 
based on at least a moderate degree of impairment.  
Diagnostic Code 5311 provides for a 10 percent rating, the 
veteran's current rating, based on moderate muscle 
impairment, not a 20 percent rating as the veteran contends.  
Rather, a 20 percent rating under Diagnostic Code 5311 is 
awarded based on evidence of moderately severe disability.  
For the reasons explained below, however, the Board finds 
that the veteran's lower left leg disability picture does not 
more nearly approximate the criteria for a rating higher than 
10 percent under Diagnostic Code 5311, or any other 
potentially applicable diagnostic codes.  

From a review of the evidence, there is a history of the 
veteran having experienced prolonged infection that 
necessitated that his wound be opened for cleansing and 
draining after debridement.  The veteran is not shown, 
however, to have required prolonged hospitalization during 
service or at any time thereafter.  Nor, did he demonstrate 
consistent complaints of cardinal signs and symptoms of 
muscle disability shortly after service, and certainly did 
not show any inability to keep up with work requirements over 
the years since service.  The veteran himself reports that 
his complaints of constant pain in the lower extremity began 
only recently.  

The Board also acknowledges note in the record of a moderate 
amount of gastrocnemius tissue loss under both the entrance 
and exit wounds, with resulting muscle deficit.  There is 
not, however, any evidence of muscle herniation or apparent 
loss of muscle function.  The medical evidence also shows 
that the veteran subjectively complains of pain, stiffness, 
nocturnal cramps, and lack of endurance associated with his 
lower left leg disability.  There is evidence of tightness in 
the veteran's left Achilles tendon as well as slight 
limitation of motion of the left ankle.  The competent 
medical evidence does not, however, confirm any weakness, 
instead showing full strength in the lower extremity.



The Board also again notes that there is no objective 
evidence of bony, vascular, or neurological involvement and 
that the most recent VA examiner, despite noting the 
veteran's complaints, refuted the objective presence of pain, 
weakness, excess fatigability, lack of endurance, or evidence 
of incoordination.  There are, in short, no objective 
findings of record that would establish that the degree of 
disability resulting from the veteran's muscle group XI 
impairment more nearly approximates the level of moderately 
severe.  Therefore, an increased evaluation is not warranted 
under the criteria of Diagnostic Code 5311.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Specifically, the Board recognizes that, upon examination, 
the veteran was noted to have mildly limited dorsiflexion of 
the left foot.  Dorsiflexion of the foot is one of the 
functions accomplished by muscle group XI.  Motion limitation 
is also contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which provides a 10 percent rating for moderate limited 
motion of the ankle and a 20 percent rating for marked 
limited motion of the ankle.  At both the February 1985 and 
October 2002 VA examinations, the limitation of motion 
attributable to the veteran's left ankle was considered only 
slight or mild, and, as indicated above, there is no 
objective confirmation of factors such as pain, fatigue, 
weakness or incoordination to support a finding of additional 
functional loss warranting consideration for a higher rating 
based on additional motion limitation due to pain or during 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  Also, in VA 
treatment records from October 2002, the physician noted that 
the veteran had good motion of the left leg.  Therefore, the 
Board finds that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5271.  Moreover, because the 
symptomatology required for a rating under this diagnostic 
code is one of the same symptoms considered in support of the 
10 percent rating for muscle impairment to muscle group XI, 
i.e., motion limitation due to muscle loss and deficit, this 
slight degree of motion loss is already contemplated in the 
veteran's 10 percent evaluation under Diagnostic Code 5311.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board has also considered whether the veteran's scars 
would warrant a higher or separate disability rating under 
other diagnostic codes.  The medical evidence of record is 
consistent in showing that the veteran's entrance and exit 
wound scars are mildly disfiguring, but without adhesions to 
the underlying tissues.  The Board emphasizes that both scars 
are located in one anatomical area, and not on the face or 
other exposed area.  Thus, the fact that such scars are 
mildly disfiguring would not result in assignment of a higher 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803 (2003), which provide for assignment of a maximum 
10 percent rating based on scars that are deep and cause 
limited motion in an area exceeding six square inches; or, 
for scars covering an area of 144 square inches or greater 
even where superficial and without resulting motion 
limitation, or based on a superficial or unstable scar or one 
that is painful.  Otherwise, scars are rated on the 
limitation of motion of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003).  As such, the Board finds 
that the veteran is not entitled to a higher or separate 
evaluation under the diagnostic codes pertaining to scars and 
that any functional impairment from scarring is already 
contemplated in the veteran's 10 percent evaluation under 
Diagnostic Code 5311.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994). 

The Board also finds that assigning a higher or separate 
rating under another diagnostic code is unwarranted as the 
competent medical evidence is consistent in showing the 
absence of bony, vascular, or neurological involvement 
attributable to the veteran's in-service gunshot wound. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  The record does not reflect any 
post-service hospitalizations for this disability or show 
that such is unusually manifested.  Rather, the medical 
evidence shows that any objective manifestations of the 
veteran's disability are exactly those contemplated by the 
schedular criteria and that his disability has remained 
stable for many years.  Also, in this case, the veteran has 
not indicated that he missed time from work solely due to 
residuals of his gunshot wound to his left lower leg.  The 
record does indicate that the veteran was out of work for a 
time but does not show the reason for such time lost.  In any 
case, the physician noted that the veteran was about to 
return to work.  Moreover, the percentage ratings under the 
Rating Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  Pursuant to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that his service-connected lower 
extremity disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Rating Schedule 
impractical or inadequate.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's service-connected lower extremity disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation of his gunshot wound of the left lower 
leg, with muscle group XI impairment, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.




ORDER

An increased rating for residuals of a gunshot wound of the 
left lower leg, muscle group XI, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



